Citation Nr: 1520354	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The appellant had active military service from November 1968 to November 1972 and from January 1978 to January 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for sleep apnea. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his April 2010 claim, the appellant asserted that his sleep apnea began in 1986. In an April 2010 statement, the appellant asserted that he had "this problem" since his enlistment in 1968 and such was not recognized as a problem by VA or others until just recently. In a June 2010 statement, a fellow service member asserted that he had known the appellant since 1986 and worked and traveled with him since 1993; and that the appellant experienced extreme snoring, gasping for breath, startled waking, and daytime sleepiness. In a June 2010 statement, the appellant's spouse asserted that she married the appellant in 1986 and noticed one year later that he stopped breathing during sleep and began to snore.  

The appellant was diagnosed during VA treatment in December 2007 for obstructive sleep apnea. His January 2012 VA treatment records indicate that he reported that he smokes one and one-half packs of cigarettes each day; and VA treatment records dated in July 2013 indicate that he reported that he had smoked one pack of cigarettes each day since the age of 13. Review of his service treatment records indicate that he had been treated for sinusitis, colds, chest congestion, nasal congestion, bronchitis, and an upper respiratory infection.  

The appellant underwent VA examination in October 2013, at which time the examiner opined that his sleep apnea was not etiologically related to service. She reasoned that the appellant's sleep apnea was not diagnosed until 2007, 19 years after service and there was no objective evidence of obstructive sleep apnea during active duty. She reported that there was no objective evidence of a chronic debilitating obstructive sleep condition beginning in service and continuing since service. She asserted that not all people who snore have obstructive sleep apnea and that snoring symptoms do not diagnose obstructive sleep apnea and such is diagnosed by specific testing. 

In an April 2015 brief, a representative argued that the examiner mistakenly considered only the appellant's symptoms of snoring in rendering her negative opinion, and not his symptoms of gasping for breath, startled waking, and daytime sleepiness. Indeed, such renders the October 2013 VA opinion inadequate and on remand, the AOJ should obtain an adequate etiological opinion.

Accordingly, the case is REMANDED for the following action:

1. Forward the appellant's claims file to the examiner who conducted the October 2013 VA examination, or a suitable substitute. If any examiner determines that another physical examination of the appellant is required, so schedule the appellant.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's obstructive sleep apnea was incurred in or otherwise related to active service. In this regard, the examiner is asked to consider the following: (a) the appellant's in-service sinusitis, colds, chest congestion, nasal congestion, bronchitis, and an upper respiratory infection; (b) his history of smoking at least one pack of cigarettes each day since the age of 13; and (c) the lay statements of the appellant, his spouse, and his fellow service member, as to his snoring, as well as his gasping for breath since 1987 and his snoring, gasping for breath, and daytime sleepiness since 1993. 

2. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim, considering any additional evidence added to the record. If the action remains adverse to the appellant, provide him with a Supplemental Statement of the Case and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


